NOT DESIGNATED FOR PUBLICATION

                    IN THE SUPREME COURT OF THE STATE OF KANSAS

                                                 No. 115,132

                                             STATE OF KANSAS,
                                                 Appellee,

                                                        v.

                                           ANTHONY HEGWOOD,
                                               Appellant.

                                       MEMORANDUM OPINION


        Appeal from Wyandotte District Court; MICHAEL A. RUSSELL, judge. Opinion filed December 1, 2017.
Affirmed.


        Gerald E. Wells, of Jerry Wells Attorney-at-Law, of Lawrence, was on the brief for appellant.


        Jerome A. Gorman, district attorney, and Derek Schmidt, attorney general, were on the brief for
appellee.


        PER CURIAM: Anthony Hegwood appeals the district court's summary denial of
his motion to correct an illegal sentence. We affirm.

        Hegwood asserted he was entitled to relief under State v. Murdock, 299 Kan. 312,
323 P.3d 846 (2014), overruled by State v. Keel, 302 Kan. 560, 357 P.3d 251 (2015),
cert. denied 136 S. Ct. 865 (2016). Murdock related to the calculation of a criminal
defendant's criminal history score under the Kansas Sentencing Guidelines Act (KSGA)
when a defendant's criminal history includes out-of-state robberies committed prior to the
enactment of the KSGA. 299 Kan. at 314, 318-19.




                                                    1
       The district court summarily denied Hegwood's claims based on its conclusion that
Murdock did not apply to Hegwood's sentences for aggravated robbery, which were
imposed on May 13, 1993—before the July 1, 1993, effective date of the KSGA. See
K.S.A. 21-4704(a) ("For purposes of sentencing, the following sentencing guidelines for
nondrug crimes shall be applied in felony cases for crimes committed on or after July 1,
1993."); see also K.S.A. 2016 Supp. 21-6802(c) (Revised Kansas Sentencing Guidelines
Act "shall have no application to crimes committed prior to July 1, 1993"). Murdock,
which limited its analysis to situations where the KSGA applied, would not have any
effect on Hegwood's sentences.

       The district court appointed counsel for Hegwood's appeal, and before us
Hegwood concedes he is not entitled to relief under Murdock because his sentences were
imposed prior to enactment of the KSGA. Therefore, Murdock would not impact his pre-
KSGA sentences, even if it had not been overruled after Hegwood filed his motion to
correct an illegal sentence.

       We have carefully reviewed the record and conclude the district court adequately
addressed the issues. The district court's dismissal is affirmed under Kansas Supreme
Court Rule 7.042(b)(2) (2017 Kan. S. Ct. R. 48) (the appeal is without merit).

       Affirmed.




                                            2